DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,  “the third edge and the fourth edge are spaced apart from each other and form a trench which communicates with an outside of the illumination device, and the trench has a curved portion in plan view”. The prior art does not teach a wiring substrate that cooperates with the frame in a manner to form a trench to communicate with the outside. 
Claims 2-9 are allowed based on their dependence from claim 1. 
Claim 11 recites the same allowable subject matter as claim 1.
Claims 12-20 are allowed based on their dependence from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner notes particularly that JP 2010118234A, listed on the IDS, teaches a trench formed between the chassis (14) and an inner frame. The Examiner finds that such structure does not read on the current claims as it is directed towards a cold cathode tube backlight, i.e. there is no teaching of a wiring substrate for the light emitter, and that it would require substantial redesign that is beyond an obvious modification of the prior art to read on the claims. I.e. it would require hindsight reasoning and the Examiner believes one would not be able to translate the advantages of the ‘234A to a wiring substrate type display, as the current invention implies a side emitted backlight. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875